       Case 1:17-cv-06221-KPF Document 359 Filed 08/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
Plaintiffs,
                                                        17 Civ. 6221 (KPF)
                      -v.-
MERRILL LYNCH, PIERCE, FENNER &                               ORDER
SMITH INC., et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ letter motion to compel the deposition

of James Gorman, dated August 17, 2020 (Dkt. #351), and Defendants’

opposition, dated August 20, 2020 (Dkt. #354). Plaintiffs’ motion to compel is

denied without prejudice. Plaintiffs fail to establish both that Mr. Gorman’s

testimony will be relevant and that his deposition is justified under the apex

doctrine.

      Plaintiffs argue that Mr. Gorman was personally involved in a conspiracy

to restrict the “poaching” of prime brokerage customers of major banks. (Dkt.

#351 at 1). But Plaintiffs fail to demonstrate that evidence of this alleged

conspiracy is relevant to the legal or factual issues in this case. Plaintiffs claim

that a “no poaching” conspiracy in the prime brokerage market demonstrates

that there was an “agreement to limit competition in the stock lending market”

(id.), but do not explain how any alleged conspiracy in the prime brokerage

market supports that such a conspiracy also existed in the stock lending

market (see Dkt. #354, Ex. C (Rubin Dep. 28:13-29:3, 30:13-31:24) (explaining
       Case 1:17-cv-06221-KPF Document 359 Filed 08/28/20 Page 2 of 3




the limited role of the prime brokerage team with respect to stock lending and

the stock lending market)). At best, Plaintiffs’ relevance argument can be

characterized as “if it happened there, it could have happened here.” In re

Elevator Antitrust Litig., 502 F.3d 47, 52 (2d Cir. 2007). (See also Dkt. #123 at

57). Further, as Defendants explain, the evidence that Plaintiffs proffer to

suggest that Mr. Gorman was personally involved in such a conspiracy is more

plausibly interpreted as “an admonition against rumor mongering” (Dkt. #354

at 2), and a recognition that spreading rumors about a competitor’s imminent

financial collapse is an inappropriate sales tactic (see Dkt. 351, Ex. D (“This is

not the kind of behavior a responsible player in the market exhibits. I know in

2008 we were very careful to be respectful of other players in the market[.]”)).

      Even if Plaintiffs demonstrated that Mr. Gorman’s testimony would be

relevant, they have failed to establish that it is warranted under the apex

doctrine, pursuant to which doctrine “[c]ourts have recognized an additional

layer of protection for senior corporate executives subject to depositions.” Scott

v. Chipotle Mexican Grill, Inc., 306 F.R.D. 120, 122 (S.D.N.Y. 2015). Mr.

Gorman is Defendant Morgan Stanley’s Chairman and CEO and is responsible

for overseeing more than 60,000 employees. (Dkt. #354, Ex. B (Gorman Decl.

¶¶ 1-2)). Defendants have established that subjecting him to a deposition

would be an imposition justifying the applicability of the apex doctrine. (Id. at

¶ 5)). And Plaintiffs have not shown that Mr. Gorman has unique evidence,

personal knowledge of the claims at issue, or that other witnesses are

incapable of providing testimony about the conduct alleged. Accord Scott, 306

                                         2
         Case 1:17-cv-06221-KPF Document 359 Filed 08/28/20 Page 3 of 3




F.R.D. at 122-24. To the contrary, Mr. Gorman has submitted a sworn

declaration stating that he has “no personal knowledge of the specific facts

concerning this litigation.” (Id. at ¶ 4). Nor do Plaintiffs argue that Mr.

Gorman has any knowledge about the stock lending conspiracy at issue in this

case; rather, Plaintiffs allege that Mr. Gorman has knowledge about a putative

conspiracy in the prime brokerage market. (Dkt. #351 at 3). As noted above,

the strongest interpretation of Plaintiffs’ relevance argument is insufficient to

demonstrate that Mr. Gorman’s testimony is required. Furthermore, Plaintiffs

have not first sought any discovery from lower-level employees to support their

theory. For example, the documents to which Plaintiffs cite to support their

theory include emails among lower-level employees, which emails (in Plaintiffs’

reading) discuss the implementation of the alleged conspiracy. (See Dkt. #351,

Ex. D, F). But Plaintiffs have not sought to depose any of these lower-level

employees to test their theory. And even taking Plaintiffs’ allegations of a no-

poaching conspiracy as true, because Plaintiffs have not sought any testimony

from other employees about this putative conspiracy, they cannot establish

that Mr. Gorman’s knowledge is unique. For these same reasons, the cases

Plaintiffs cite on the apex doctrine are inapposite, as they all involve situations

in which executives had unique personal knowledge relevant to the actual

claims at issue. Accordingly, the motion is DENIED without prejudice.

      SO ORDERED.

Dated:       August 27, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
                                         3
